—Appeal from a judgment of the Supreme *737Court (Cobb, J.), entered February 18, 1993 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Supreme Court directed petitioner, by order to show cause, to serve respondent, the Attorney-General and the County Attorney for Albany County by ordinary first-class mail on or before October 16, 1992. Petitioner failed to comply with the service requirements and failed to show that "his imprisonment presented obstacles beyond his control which prevented him from complying with the service requirement” (Matter of Wright v Parole Div., 132 AD2d 821, 822). Petitioner thus failed to acquire personal jurisdiction over respondent and the proceeding was properly dismissed (see, Matter of Hoyer v Coughlin, 179 AD2d 921; Matter of Wright v Parole Div., supra).
Yesawich Jr., J. P., Crew III, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.